Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species of Fig. 3 in the reply filed on 9/16/2021 is acknowledged.
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements submitted on 3/27/2020 and 7/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-4, 16 and 17 is/are objected to because of the following informalities:
Claim 1 recites “An image capturing apparatus comprising:” while its other dependent claims recite “The image capture apparatus according to claim 1”. It is suggested to change the “capturing” in claim 1 to “capture” to have a same format with others.
Claims 2-4, 16 and 17 are also objected for being dependent of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funatsu (US 20180220062).
Regarding claim 1, Funatsu teaches An image capturing apparatus (Figs. 1-3) comprising:

at least one processor or circuit (50) configured to function as:
a control unit configured to perform control such that a movement amount of the focal point detection region on the screen with respect to an operation amount of the operation device is changed according to a shooting state (Figs. 3, 4D, 6, 8D; paras. 0033, 0081, 0123-0124; a shooting state of shooting is to be performed while viewing the display device 28 when an eye-piece state of the eye-piece sensor 91 is OFF or shooting is to be performed while viewing the finder 16 when an eye-piece state of the eye-piece sensor 91 is ON; a shooting state [a size state of the AF frame]; according to the size state, a movement amount (I1 to I3) of the AF frame on a screen 16/28 is changed with respect to a touch-move amount of the touch panel 28a; Furthermore, according to OFF state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a regardless AF frame sizes [absolute coordinate mode]; according to ON state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a according to AF frame sizes [relative coordinate mode]).

Regarding claim 2, Funatsu teaches the image capture apparatus according to claim 1, further comprising:
a finder (16) according to which a user can observe a subject image by looking into the finder (Figs. 1B, 2); and
a display device (28) for displaying a subject image, the display device being provided on a rear surface of the image capture apparatus (Figs. 1B, 2), 


Regarding claim 3, Funatsu teaches the image capture apparatus according to claim 2, wherein the control unit makes the movement amount of the focal point detection region on the screen with respect to the operation amount of the operation device in the case of performing shooting while viewing the display device greater than the movement amount of the focal point detection region on the screen with respect to the operation amount of the operation device in the case of performing shooting while viewing the finder (Figs. 3, 4D, 6, 8D; paras. 0033, 0081, 0101, 0119, 0123-0124; according to OFF state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a regardless AF frame sizes [absolute coordinate mode]; according to ON state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a according to AF frame sizes [relative coordinate mode]; Fig. 6A and para. 0101 teach that the movement amount of the AF frame is changed with a same amount as a touch-move amount of the touch panel 28a; Fig. 8D and para. 0119 teach that that the movement amount of the AF frame in finder 16 is changed with a smaller amount as the touch-move amount B2 of the touch panel 28a; one can understand that when moving the AF frame 

Regarding claim 4, Funatsu teaches the image capture apparatus according to claim 2, wherein based on a state of a switch for performing live view, the control unit determines whether shooting is to be performed while viewing the display device or shooting is to be performed while viewing the finder (paras. 0033, 0081, 0123).

Regarding claim 17, Funatsu teaches the image capture apparatus according to claim 1, wherein the operation device is a touch panel (paras. 0033, 0081, 0123).

Regarding claim 18, Funatsu teaches An image capture apparatus control method for controlling an image capture apparatus (Figs. 1-3) including operation device (touch panel 28a) according to which a focal point detection region on a screen can be moved through a movement operation performed by a user (paras. 0033, 0081, 0123), the method comprising:
performing control such that a movement amount of the focal point detection region on the screen with respect to an operation amount of the operation device is changed according to a shooting state (Figs. 3, 4D, 6, 8D; paras. 0033, 0081, 0123-0124; a shooting state of shooting is to be performed while viewing the display device 28 when an eye-piece state of the eye-piece sensor 91 is OFF or shooting is to be performed while viewing the finder 16 when an eye-piece state of the eye-piece sensor 91 is ON; a shooting state [a size state of the AF frame]; according to the size state, a movement amount (I1 to I3) of the AF frame on a screen 16/28 is changed with respect to a touch-move amount of the touch panel 28a; Furthermore, according to OFF state of the eye-piece state, the movement amount of 

Regarding claim 19, Funatsu teaches A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method (Figs. 1-3; para. 0148), for controlling an image capture apparatus including operation device (touch panel 28a) according to which a focal point detection region on a screen can be moved through a movement operation performed by a user (paras. 0033, 0081, 0123), the method comprising:
performing control such that a movement amount of the focal point detection region on the screen with respect to an operation amount of the operation device is changed according to a shooting state (Figs. 3, 4D, 6, 8D; paras. 0033, 0081, 0123-0124; a shooting state of shooting is to be performed while viewing the display device 28 when an eye-piece state of the eye-piece sensor 91 is OFF or shooting is to be performed while viewing the finder 16 when an eye-piece state of the eye-piece sensor 91 is ON; a shooting state [a size state of the AF frame]; according to the size state, a movement amount (I1 to I3) of the AF frame on a screen 16/28 is changed with respect to a touch-move amount of the touch panel 28a; Furthermore, according to OFF state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a regardless AF frame sizes [absolute coordinate mode]; according to ON state of the eye-piece state, the movement amount of the AF frame is changed according to a touch-move amount of the touch panel 28a according to AF frame sizes [relative coordinate mode]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu (US 20180220062) in view of Saito (US 20170195552).
Regarding claim 16, Funatsu teaches everything as claimed in claim 1, but fails to teach 
wherein the operation device is an optical tracking pointer.
However, in the same field of endeavor Saito teaches
wherein the operation device is an optical tracking pointer (para. 0056;  touch panel 70a can be optical sensor type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Saito in Funatsu to have wherein the operation device is an optical tracking pointer for providing a different of a touch device for manufacturing different products of image capture devices yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696